NUMBER 13-20-00284-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


         EX PARTE FRIEDRICH ALEXANDER HOENINGHAUS IV



                    On appeal from the 249th District Court
                         of Johnson County, Texas.


                          ORDER OF ABATEMENT
             Before Justices Benavides, Hinojosa and Tijerina
                            Order Per Curiam

       Appellant filed an appeal of the 249th District Court’s denial of his Writ of Habeas

Corpus in trial court cause number DC-F201900464-A. On July 17, 2020, the clerk of

this court notified appellant it appears there is no final, appealable order in this matter.

This defect has not been cured.
       Accordingly, we ABATE the appeal and REMAND the cause to the trial court for

further proceedings consistent with this order.

       Upon remand, the trial court shall determine whether appellant has abandoned this

appeal; if not, the trial court shall determine whether appellant is entitled to court-

appointed counsel. If the trial court determines that new counsel should be appointed,

the name, address, email address, telephone number, and state bar number of newly

appointed counsel shall be included in the order appointing counsel. If the trial court

determines appellant has abandoned this appeal and/or is not entitled to court-

appointment counsel, it shall issue such findings. The trial court shall further cause its

findings and/or order to be included in a supplemental clerk's record to be filed with the

Clerk of this Court on or before the expiration of thirty days from the date of this order.

       IT IS SO ORDERED.

                                                                PER CURIAM


Do not publish.
TEX. R. APP. P. 47.2(b).


Delivered and filed the
16th day of October, 2020.




                                              2